Citation Nr: 1610387	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  07-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent disabling for a lumbar strain.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 14, 2014, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2002 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the November 2007 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the Board's office in Washington, D.C., which was scheduled to occur in September 2011.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In November 2011, the Board denied the claim of entitlement to an increased rating in excess of 40 percent disabling for a lumbar strain and remanded the claim of entitlement to a TDIU for additional development.  The Veteran appealed the November 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Memorandum decision, the Court vacated that portion of the November 2011 Board decision that denied entitlement to an increased disability rating, and remanded the case to the Board for adjudication consistent with the Court's order.  

In July 2013, the Board again denied the claim for an increased disability rating and again remanded the claim for a TDIU for additional development.  The Veteran then appealed the July 2013 Board decision to the Court.  In May2014, the Court vacated that portion of the July 2013 Board decision that denied entitlement to an increased disability rating, and remanded the case to the Board for adjudication consistent with the terms of a April 2014 Joint Motion for Partial Remand.  

In September 2014, the Board again denied the claim for an increased disability rating.  The Veteran then appealed the September 2014 Board decision to the Court.  In an October 2015 Memorandum decision, the Court vacated that portion of the September 2014 Board decision that denied entitlement to an increased disability rating, and remanded the case to the Board for adjudication consistent with the Court's order.  

In the September 2014 decision, the Board also remanded the issue of entitlement to a TDIU to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's lumbar strain disability has been manifested by symptoms and functional impairment including forward flexion limited to 30 degrees or less, pain, tenderness to palpation, muscle spasm, decreased functional capacity, flare-ups, and the use of an assistive device for locomotion.  

2.  For the entire rating period on appeal, the Veteran's lumbar strain disability did not manifest in ankylosis of the thoracolumbar spine.  

3.  For the appeal period prior to September 17, 2010, the Veteran was service-connected for the lumbar strain disability, rated as 40 percent disabling.  

4.  From September 17, 2010, to March 14, 2014, the Veteran was service-connected for the lumbar strain disability, rated as 40 percent disabling; major depressive disorder with dysthymic disorder and schizoid personality disorder, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined disability evaluation was 60 percent.

5.  The weight of the competent, probative, and credible evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to March 14, 2014. 


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an increased disability rating in excess of 40 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

2.  The criteria for a TDIU prior to March 14, 2014, on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a December 2006 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.  The RO issued additional notice letters that met the VCAA notice requirements in November 2010 and January 2012.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA treatment records, medical records from the Social Security Administration (SSA), VA examination reports from October 2005, March 2007, April 2012, January 2014, and January 2015, a VA medical opinion from February 2015, and the Veteran's statements.     

The Veteran was afforded VA examinations in October 2005, March 2007, April 2012, January 2014, and January 2015 in connection with his claims of entitlement to an increased disability rating for a lumbar strain and entitlement to a TDIU.  38 C.F.R. § 3.159(c)(4).  In addition, a VA medical opinion was obtained in February 2015.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and medical opinion are adequate with regard to the claims on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the lumbar strain disability.  In addition, the examiners addressed the functional impact of all the service-connected disabilities upon ordinary conditions of daily life and work.  

The Board notes that the Veteran has not been afforded an examination since January 2015; however, a specific assertion of worsening of symptoms since the last VA examination was not made.  The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the appeal.

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

As relevant to orthopedic disabilities, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  See Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Disability Rating for a Lumbar Strain Disability - Analysis

The Veteran contends that his current lumbar strain disability is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran indicates constant pain that has resulted in limited movement, impairment in sitting, standing, and walking tolerance, difficulty performing activities of daily living, and an inability to perform occupational activities.  

The Veteran's lumbar strain disability rating is currently rated as 40 percent disabling under Diagnostic Code 5237.  Diagnostic Code 5237 provides that a lumbosacral strain is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings are provided with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As relevant to thoracolumbar disabilities, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

Note (5) provides that "unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar strain disability.  

Upon VA examination in October 2005, the Veteran reported constant low back pain of moderate intensity, stiffness, weakness, and muscle spasm that resulted in limited movement and decreased walking tolerance.  The Veteran denied flare-ups, denied radiating pain or neurological symptoms, and denied the use of an assistive device.  Upon range-of-motion testing, the VA examiner documented 30 degrees of painful forward flexion, five degrees of painful extension, 30 degrees of painful right lateral flexion, 15 degrees of painful left lateral flexion, and 30 degrees of painful bilateral rotation.  Upon physical examination, the VA examiner noted tenderness to palpation and muscle spasm; however, the VA examiner noted normal gait and posture, normal reflexes, normal sensation, and normal strength.  The VA examiner denied the presence of intervertebral disc syndrome (IVDS).  In conclusion, the VA examiner indicated that the Veteran's lumbar strain disability caused mild difficulty in performing activities of daily living (ADLs) such as bathing, dressing, and grooming and moderate difficulty in performing household chores.  

Upon VA examination in March 2007, the Veteran reported constant low back pain of moderate intensity, stiffness, muscle spasm, limited mobility, and limited tolerance to prolonged walking.  The Veteran reported that his lumbar strain disability had progressively worsened since the initial injury during service.  The Veteran reported daily flare-ups of moderate severity that last for several hours.  The Veteran denied radiating pain or neurological symptoms, and denied use of an assistive device.  Upon range-of-motion testing, the VA examiner documented 30 degrees of painful forward flexion, 10 degrees of painful extension, 15 degrees of painful bilateral lateral flexion, and 30 degrees of painful bilateral rotation.  Upon physical examination, the VA examiner noted muscle spasm, tenderness to palpation, and pain during movement; however, the VA examiner noted normal gait and posture, normal reflexes, normal sensation, and normal strength.  The VA examiner denied the presence of IVDS.  In conclusion, the VA examiner indicated that the Veteran's lumbar strain disability caused mild difficulty in performing ADLs such as bathing and grooming, moderate difficulty in performing recreational and travel activities, and severe difficulty in performing household chores.  

In the August 2007 Notice of Disagreement, the Veteran indicated that he experiences daily pain, which makes it "impossible to cater to [his children's] needs such as bathing, changing diapers, bending to pick them up, [and] playing."  

In the October 2007 Substantive Appeal (VA Form 9), the Veteran indicated that his daily pain results in an inability to fully care for and interact with his children, and a decreased tolerance to prolonged sitting, standing, and walking.  

A September 2009 VA emergency department treatment record reflects that the Veteran presented complaining of a sharp aggravation of low back pain causing radiating pain into his left leg.  The Veteran reported that his "pain occurs periodically but had never been this bad."  The Veteran denied numbness and tingling in the lower extremities and the VA clinician noted an independent, but slowed, gait.  

A March 2010 VA physical therapy consultation report reflects that the Veteran reported constant, chronic low back pain that resulted in poor sitting and activity tolerance.  The Veteran denied radiating pain into the legs, paresthesias, numbness, and bowel or bladder symptoms.  The Veteran reported being independent with all ADLs, but denied participating in any physical activities.  Upon physical examination, the VA clinician noted significantly decreased lumbar extension, but range of motion in all other planes remained within functional limits.  The VA clinician also noted tenderness to palpation, but noted normal strength, normal sensation, normal gait and posture, and "no pain affect with gait or positional transitions."  A May 2010 VA treatment record indicates that the Veteran stopped attending physical therapy sessions due to no noticeable effect on his symptoms.  

In a September 2010 statement, the Veteran indicated that he is unable to work because soon after he begins a new job, his back "eventually [ ] weakens and doesn't want to work properly anymore."  The Veteran also indicated that he experiences sharp shooting pain down the back of his legs and twitching in his back, arms, and legs.  

In a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in September 2010, the Veteran indicated he was unable to work due to his lumbar strain disability.  Specifically, the Veteran indicated that he previously worked as a security officer, but the frequent transferring in and out of his car aggravated his back pain.  The Veteran further indicated that he was sent home by his employer and not allowed to return to work until he was released by his physician; the Veteran indicated that his physician would not release the Veteran to return to work.  

A June 2011 VA psychiatric treatment record reflects that the Veteran was encouraged to be more physically active as a way to improve his mood.  Subsequent VA psychiatric treatment records dated between July 2011 and September 2011 indicate that the Veteran increased his physical activity, particularly out of the house.  July 2011 VA psychiatric treatment records indicate that the Veteran left the house to attend church and eat out with his family, that he was able to play with his children in the pool, and that his sex life was improving.  An August 2011 VA psychiatric treatment record indicates that the Veteran was able to take his children back-to-school clothes shopping.  A September 2011 VA psychiatric treatment record reflects that the Veteran reported that he was able to clean the house for his wife.  

Upon VA examination in April 2012, the Veteran reported constant low back pain that radiated into both buttocks and hips.  The Veteran denied neurological symptoms including numbness, tingling, and twitching.  The Veteran also denied flare-ups and the use of an assistive device.  Upon range-of-motion testing, the VA examiner documented 85 degrees of pain-free forward flexion, 30 degrees of pain-free extension, 30 degrees of bilateral pain-free lateral flexion, and 30 degrees of bilateral pain-free rotation; however, the VA examiner indicated that the limitation in flexion was due to the abdominal obesity and self-limitation.  Upon physical examination, the VA examiner noted no tenderness to palpation, no muscle spasm, normal gait and posture, normal reflexes, normal sensation, and normal strength.  The VA examiner denied the presence of IVDS or radiculopathy.  The VA examiner noted that the Veteran reported not being able to work and receiving Social Security Disability Income due to his back; however, the VA examiner opined that the Veteran's lumbar strain disability did not affect his ability to work.  In conclusion, the VA examiner indicated that there was "no evidence of [a] lumbar strain or residuals per physical [examination] or x-rays."  In a November 2012 addendum medical opinion, the VA examiner indicated that the Veteran's lumbar strain disability had resolved without residuals.  

On the basis of the April 2012 VA examination, the RO, in January 2013, denied service connection for radiating pain and twitching in the extremities as secondary to the service-connected lumbar strain disability.  The Veteran did not initiate an appeal as to the denial of the secondary service connection claims.  

A September 2013 VA psychiatric treatment record indicates that the Veteran spends most of his day watching television or playing video games; however, the VA clinician noted that the Veteran reported that he "like[d to] go to [the] gym occasionally to play [racquet]ball or walk on [the] treadmill."  

Upon VA examination in January 2014, the Veteran reported chronic back pain, but denied flare-ups.  Upon range-of-motion testing, the VA examiner documented 30 degrees of forward flexion, with pain at end-range; 15 degrees of extension, with pain at end-range; 20 degrees of bilateral lateral flexion, with pain at end-range bilaterally; and 20 degrees of bilateral rotation, with pain at end-range bilaterally.  Upon physical examination, the VA examiner noted no tenderness to palpation, no muscle spasm, normal gait and posture, normal reflexes, normal sensation, and normal strength.  The VA examiner denied the presence of IVDS or radiculopathy.  The VA examiner also noted a positive Waddell sign, indicating a non-organic component of the Veteran's pain complaints.  See Dorland's Illustrated Medical Dictionary p. 1716 (32nd ed. 2012) ("signs indicating that a patient's low back pain is being intensified by psychological factors").  In conclusion, the VA examiner opined that the Veteran's lumbar strain disability did not affect his ability to work.  

In October 2014, the Veteran's treating physician completed a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  In this form, the physician indicated that the Veteran's chronic low back pain resulted in limited motion and the need of assistance to complete ADLs.  The physician indicated that the Veteran had an unsteady gait and used a cane.  

In an additional October 2014 statement, the Veteran's treating physician indicated that the Veteran's chronic back pain resulted in limited motion and unsteady gait requiring the use of cane.  The physician opined that the Veteran was in need of the aid or attendance of another person to perform ordinary ADLs, specifically noting that the Veteran is unable to walk unassisted.  However, the physician indicated that the Veteran is not bedridden, has bowel and bladder control, can dress and undress unassisted, can attend to the needs of nature unassisted, can wash and bathe unassisted, and can protect himself from the everyday hazards of life.  

In October 2014, the same VA physician completed a VA Caregiver Program Assessment of the Veteran.  In this record, the VA physician indicated that the Veteran needed minimal assistance with grooming, bathing, dressing, toileting, mobility, and gait.  As defined by the assessment tool, "minimal assistance" indicates that the Veteran is able to complete at least 75 percent of the activity or task with supervision or coaching assistance only; no physical assistance is needed.  

In a December 2014 rating decision, the RO denied entitlement to special monthly compensation based on the need of the regular aid and attendance of another person.  The Veteran did not initiate an appeal as to this decision.  

Upon VA examination in January 2015, the Veteran reported chronic back pain that limits his walking tolerance and requires the use of a cane for gait stability.  The Veteran reported being able to drive and assist with household chores, but unable to perform yardwork and reports the need of assistance from his wife to dress and bathe.  The Veteran reported flare-ups if he "move[s] around too much."  Upon range-of-motion testing, the VA examiner documented 60 degrees of forward flexion, with pain beginning at 50 degrees; 25 degrees of painful extension; 25 degrees of pain-free bilateral lateral flexion; and 25 degrees of pain-free bilateral rotation; however, the VA examiner indicated that the Veteran's pain complaints with range-of-motion testing were inconsistent with the remainder of the physical examination.  Upon physical examination, the VA examiner noted no tenderness to palpation, no muscle spasm, normal gait and posture, normal reflexes, normal sensation, and normal strength.  The VA examiner denied the presence of ankylosis, IVDS, or radiculopathy.  The VA examiner noted a contemporaneous diagnostic radiographic imaging report documenting the presence of early osteoarthritis; however, the VA examiner indicated that the January 2015 imaging was the first documentation of osteoarthritis and was a "new and separate condition unrelated to" the lumbar strain disability.  Regarding the Veteran's function, the VA examiner indicated that the Veteran performs all ADLs and simple household chores.  In conclusion, the VA examiner indicated that the lumbar strain disability does not affect the Veteran's ability to work; although, the VA examiner noted that the osteoarthritis resulting in decreased motion and stiffness would limit heavy lifting and excessive walking.  

In review of all the evidence of record, lay and medical, the Board finds that a disability rating in excess of 40 percent is not warranted.  See 38 C.F.R. § 4.71a.  The Veteran was afforded five VA examinations during the appeal period.  Range-of-motion measurements documented in these examination reports have varied from 30 degrees of painful forward flexion (October 2005, March 2007, and January 2014) to 50 degrees of pain-free forward flexion (January 2015) to 85 degrees of pain-free forward flexion (April 2012).  While the January 2014 and January 2015 VA examiners noted concerns of symptom magnification and inconsistencies during the examinations, neither the October 2005 nor the March 2007 VA examiners, who both documented limited forward flexion to 30 degrees, indicated any similar concern.  In fact, the October 2005 VA examiner noted that Waddell testing was performed and the results were insignificant.  Therefore, the Board finds that during the entire rating period on appeal, the Veteran's lumbar strain disability has manifested in a limitation of motion of 30 degrees of forward flexion.  This limitation of motion satisfies the criteria for a 40 percent disability rating.  See 38 C.F.R. § 4.71a.  

The Veteran has reported functional impairments such as decreased sitting, standing and walking tolerance, difficulty performing ADLs, difficulty performing household chores, and difficulty taking care of his children.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, stiffness, and weakness.  In this case, with consideration of pain and loss of function, the limitation of motion satisfies the criteria for a 40 percent disability rating during the entire rating period on appeal.  Accordingly, the Board finds that the disability rating currently assigned is appropriate in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board next finds that a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar strain disability as unfavorable ankylosis has not been shown.  See 38 C.F.R. § 4.71a.  While only the January 2015 VA examiner specifically denied the presence of ankylosis, there is no evidence of spinal ankylosis documented in any of the VA examination reports or treatment records.  See Dorland's Illustrated Medical Dictionary p. 94 (32nd ed. 2012) (defining ankylosis as "immobility and consolidation of a joint").  All the VA examinations reports documented mobility greater than zero degrees in all planes of movement.  Further, the January 2015 VA examiner noted that diagnostic imaging reports between 2003 and 2014 documented a normal spinal anatomy, indicating a lack of joint narrowing or consolidation.  

The Board notes that during several of the examinations, the Veteran has indicated that he experiences flare-ups that cause severe pain and reduced functional capacity.  Specifically, the Veteran has indicated that he "can't do anything until the pain subsides," which the Veteran reports may take several hours.  See March 2007 VA Examination Report.  However, even if the Board were to assume that the Veteran's pain results in functional ankylosis, he would still only meet the criteria for a 40 percent disability rating because any such ankylosis would not be "unfavorable" as defined in the General Rating Formula For Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Note (5).  Specifically, while the Veteran contends that his flare-ups result in immobility, he has not contended, nor does the evidence suggest, that his flare-ups result in restricted breathing, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, or neurologic symptoms due to nerve root stretching.  See id.  As the Veteran has not been diagnosed with unfavorable ankylosis, either of the thoracolumbar region or of the entire spinal column, a rating under the General Rating Formula for Diseases and Injuries of the Spine of 50 percent or higher is not warranted.  

The Board notes specifically that the Veteran's reports of pain, limitation of movement, and decreased functional capacity have been considered in evaluating the severity of the Veteran's lumbar strain disability.  In addition, the Veteran contends that the use of a cane indicates a more severe disability.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate rating criteria.  Such competent evidence concerning the nature and extent of his lumbar strain disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with their examinations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the VA examiners and treating clinicians have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the VA examination reports and other clinical evidence of record have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that the use of assistive devices, such as a cane, is not specifically listed in the rating criteria for evaluating spinal disabilities.  Assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive devices directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Board has fully considered the Veteran's use of a cane as it relates to the symptomatology and functional impairment associated with his lumbar strain disability in the determination that a higher disability rating is not warranted.  

In addition to the considerations above, the Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, VA examiners across the appeal period have denied the presence of IVDS; therefore, a disability rating under Diagnostic Code 5243 based on the presence of incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

The Board notes that the January 2015 VA examiner indicated the presence of early lumbar spine osteoarthritis.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's lumbar strain disability warrants a disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a rating for arthritis of the Veteran's lumbar spine is not warranted.  Id.

Finally, as indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of a spinal disability should be separately rated under an appropriate diagnostic code.  In this regard, as indicated above, in a September 2010 statement, the Veteran indicated that he experienced radiating pain down the back of his legs and twitching in his back and extremities.  However, no VA examiner has documented any evidence of radiculopathy or neurological manifestation of the Veteran's lumbar strain disability.  As such, the Board finds that there are no neurological manifestations associated with the lumbar strain disability that require consideration with regard to separate ratings.  

For these reasons, the Board finds the weight of the evidence is against an increased disability rating in excess of 40 percent for a lumbar strain.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present such a disability picture that is not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for the lumbar strain disability, major depressive disorder with dysthymic disorder and schizoid personality disorder, and tinnitus.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar strain disability are specifically contemplated by the schedular rating criteria (Diagnostic Code 5237, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  In this regard, the Veteran's disability is manifested by symptoms of pain, limitation of movement, stiffness, functional limitations in walking tolerance, difficulty performing occupational tasks and ADLs, and the use of an assistive device.  The Veteran's reported use of a cane for locomotion, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, provides additional evidence to assist in determining how much the Veteran's thoracolumbar spine motion is limited, and the additional impairment caused by the lumbar strain disability, as allowed and instructed by DeLuca.  The Veteran has reported functional impairments such as difficulty with and pain sitting, standing, walking, doing chores, care for his children and performing ADLs.  To the extent these actions cause additional pain, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because orthopedic DeLuca and 38 C.F.R. § § 4.40, 4.45, and 4.59 facts are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  To the extent that the actions may require lumbar range of motion, such movements are part of the schedular rating criteria under the combined range of motion of the thoracolumbar spine.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the Veteran's lumbar strain disability.

The Board notes that the Veteran contends that his lumbar strain disability causes marked interference with his employment.  However, as the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the Veteran's lumbar spine disability, the Board finds that the first step under the Thun analysis has not been satisfied.  Accordingly, the Board need not reach the second step in determining whether referral for an extraschedular disability rating is warranted for the Veteran's lumbar strain disability.  

Further, the Veteran has not specifically asserted the presence of any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  However, the evidence of record suggests some interrelationship between the Veteran's lumbar strain and his service-connected psychiatric disability; there is no evidence of an interrelationship between the Veteran's lumbar strain and his tinnitus.  In this regard, several psychiatric treatment records reflect that the Veteran has a depressed mood due, in part, to chronic pain and decreased functional capacity.  See also April 2013 VA Examination Report.  In addition, the January 2014 VA examiner indicated that there might be a psychological component of the Veteran's chronic low back pain resulting in symptom magnification.  See also March 2005 SSA Examination Report (in which the examining physician opined that the Veteran's back condition "is a muscle sprain or strain perhaps aggravated by an underlying anxiety situation.").  However, the Board finds that referral for an extraschedular disability rating due to the combined effects of these two disabilities is not warranted.  See Johnson, 762 F.3d 1362.  The evidence as a whole demonstrates that any interrelationship between these two disabilities has not resulted in an exceptional circumstance that is not captured by the schedular rating criteria.  While there is evidence that the Veteran's chronic back pain and reduced functional capacity worsens his psychiatric symptoms, the schedular rating criteria specifically provide for degrees of symptom severity and impairment and there is no evidence of symptomatology not contemplated by the schedular rating criteria.  Furthermore, the January 2014 VA examiner's reference to possible symptom magnification implies that the Veteran is reporting a severity of symptoms that exceeds his actual functional limitations, an implication that is mirrored in the January 2015 VA examiner's notation of inconsistencies during the physical examination.  See also March 2005 SSA Examination Report.  Therefore, while the Board has considered entitlement to an extraschedular rating for the Veteran's lumbar strain, the Board finds a lack of evidence demonstrating such an exceptional circumstance as to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability picture and symptomatology, and, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  However, the Director's extraschedular determination under 38 C.F.R. § 4.16(b) does not amount to a medical opinion and is not controlling on the Board's disposition of a claim.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  The Director's decision denying or awarding an extraschedular rating "is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence.  It is simply a decision that is adopted by the RO and reviewed de novo by the Board."  Id. at 239; see also Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996); Kuppamala v. McDonald, __Vet. App. __, 2015 WL 9584022 (December 30, 2015).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Entitlement to a TDIU prior to March 14, 2014 - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  In the September 2010 VA Form 21-8940, the Veteran indicated he was unable to work due to his lumbar strain disability.  In a subsequent January 2012 VA Form 21-8940, the Veteran indicated he was unable to work due to his lumbar strain, depression, and tinnitus.  See also March 2014 VA Form 21-8940. 

Evidence of record indicates that the Veteran completed high school prior to enlistment in the military.  The Veteran's post-service employment history includes working in a steel fabrication plant, as a pizza delivery driver, as a produce stocker, as a fast food restaurant cook, and as a security officer.  

The Board first finds that the Veteran's service-connected disabilities prior to March 14, 2014, do not meet the schedular criteria for consideration of a TDIU.  For the appeal period prior to September 17, 2010, the Veteran was only service-connected for the lumbar strain disability, rated as 40 percent disabling.  From September 17, 2010, to March 14, 2014, the Veteran was service-connected for the lumbar strain disability, rated as 40 percent disabling; major depressive disorder with dysthymic disorder and schizoid personality disorder, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  From September 17, 2010, to March 14, 2014, the combined evaluation of the Veteran's service-connected disabilities was 60 percent.  

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted prior to March 14, 2014, in that the weight of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.  

In August 2003, the Veteran initiated a claim for a mental condition, specifically claiming posttraumatic stress disorder (PTSD).  Following a VA psychiatric examination in October 2003, however, the VA examiner provided diagnoses of major depressive disorder, dysthymic disorder, alcohol dependence, and schizoid personality disorder with antisocial and avoidant features; the VA examiner noted no indicia of PTSD.  In a January 2004 rating decision, service connection was denied for both PTSD and for major depressive disorder with dysthymic disorder and schizoid personality disorder.   

In March 2005, the Veteran underwent a psychiatric examination in connection with his application for SSA disability benefits.  The Veteran reported that after seventh grade, he was enrolled in a combination of regular and special education classes.  The Veteran reported a past work history as follows: worked as a produce stocker for nine days in 2004, but was fired, which the Veteran described as "wrongful termination" and that he was being called names; and worked as a fast food restaurant cook for two months, but quit because his co-workers were engaged in "too much horse playing."  Following examination, the psychologist provided diagnoses of bipolar disorder, PTSD, and personality disorder with borderline and antisocial traits; the psychologist also provided a provisional diagnosis of malingering, and indicated that diagnoses of learning disabilities and borderline intellectual functioning needed further assessment to either rule in or rule out as diagnoses.  In conclusion, the psychologist indicated that "the prognosis is guarded that [the Veteran] will be able to obtain and maintain employment."  

Following VA examination in October 2005, the VA examiner indicated that the Veteran was not employed.  The VA examiner indicated that the Veteran's lumbar strain disability caused mild difficulty in performing ADLs such as bathing, dressing, and grooming; moderate difficulty in performing household chores; and prevented the Veteran from exercise, sports, and recreational activities.  

A January 2006 SSA psychiatric review form indicates that the Veteran's psychiatric conditions (major depressive disorder, anxiety, PTSD, and substance addiction disorder) resulted in no restriction in ADLs, moderate difficulty in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace.  The clinician further noted that the Veteran "should be able to understand, learn and perform routine work, relate to coworkers and supervisors and adapt to routine change."  In conclusion, the clinician indicated that while the Veteran alleged a disability of PTSD, the "alleged limitations are not fully supported by the evidence" of record.  

A January 2006 SSA physical residual functional capacity assessment form indicates that the Veteran indicated that he could not lift or carry moderate weight of 15 to 20 pounds; however, the SSA clinician indicated that "there is no objective medical evidence in [the] file to restrict his lifting."  The SSA clinician appears to have based his opinion on a March 2005 physician's opinion that the Veteran's back condition was a "muscle sprain or strain, perhaps aggravated by an underlying anxiety situation."  

In January 2006, the SSA denied disability benefits as due to the claimed PTSD and low back strain.  

Following VA examination in March 2007, the VA examiner indicated that the Veteran last worked as a produce stocker in 2005, but reported he was unable to work due to his back condition.  The VA examiner indicated that the Veteran's lumbar strain disability caused mild difficulty in performing ADLs such as bathing, dressing, and grooming; moderate difficulty in performing recreational and travel activities; severe difficulty in performing household chores and shopping; and prevented the Veteran from exercise and sports activities.  

An April 2010 SSA psychiatric review form indicates that the Veteran's psychiatric conditions (major depressive disorder and PTSD) resulted in a moderate restriction in ADLs, moderate difficulty in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace.  The clinician further noted that the Veteran "is unable to complete a normal workweek due to limitations imposed by his mental condition."  An April 2010 SSA physical assessment form indicates that the Veteran's chronic back pain causes non-severe impairments.  

In April 2010, the SSA granted disability benefits and indicated that the Veteran's disability began as of August 30, 2009.  The SSA determined that the Veteran's primary diagnosis leading to disability was an anxiety-related disorder (PTSD).  Under the Veteran's Title II SSA claim, a secondary diagnosis of major depressive disorder was listed; however, under the Veteran's Title XVI SSA claim, no secondary diagnosis was listed as the medical evidence in the file was insufficient to establish a diagnosis.  

In a September 2010 statement, the Veteran indicated that he is unable to work because soon after he begins a new job, his back "eventually [ ] weakens and doesn't want to work properly anymore."  

In the September 2010 VA Form 21-8940, the Veteran indicated he was unable to work due to his lumbar strain disability, and became too disabled to work as of August 2009.  Specifically, the Veteran indicated that he previously worked as a security officer, but the frequent transferring in and out of his car aggravated his back pain.  The Veteran further indicated that he was sent home by his employer and not allowed to return to work until he was released by his physician; the Veteran indicated that his physician would not release the Veteran to return to work.  

In the January 2012 VA Form 21-8940, the Veteran indicated he was unable to work due to his lumbar strain disability, depression, and tinnitus.  The Veteran indicated that he last worked full-time in August 2009, but became too disabled to work as of July 2003, the same month he was discharged from active service.  

Following VA examination in April 2012, the VA examiner indicated that the Veteran's previous work history included: working in a steel fabrication plant, both pre-service and post-service; as a pizza delivery driver, though he quit due to his "living situation"; as a produce stocker, but was fired; as a fast food restaurant cook, but quit; as a security officer, but quit when he was unable to obtain a physician's release to return to work; and as a security officer at a different company, but quit.  The VA examiner indicated that the physical examination indicated that the Veteran's lumbar strain disability had resolved and opined that the disability to did not affect the Veteran's ability to work.  

In October 2012, the Veteran's former employer, the first security company, completed a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  In this form, the Veteran's former employer indicated that the Veteran worked for the company from July 2009 to September 2009, at which time the Veteran quit.  The employer further indicated that concessions were neither requested nor made with respect to any disability.  

Following VA audiology examination in November 2012, the VA examiner indicated that the Veteran's tinnitus did not affect his ability to work.  

Following VA psychiatric examination in April 2013, the VA examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD; however, the VA examiner provided a diagnosis of mood disorder with features of depression, anxiety, and irritability.  Regarding work history, the Veteran reported that he "was fired twice for anger outbursts and did have some moodiness but mostly his back would prevent him from working."  However, the VA examiner indicated that the severity of the Veteran's psychiatric disability resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal behavior, self-care, and conversation.  

In an April 2013 rating decision, service connection was granted for major depressive disorder with dysthymic disorder and schizoid personality disorder, effective September 17, 2010.  

In a September 2013 memorandum, the Director of the Compensation Service denied entitlement to a TDIU on an extraschedular basis.  As rationale, the Director noted the findings of April 2012 VA examiner, who found that the Veteran's lumbar strain disability had resolved and indicated that the Veteran's lumbar strain disability did not affect his ability to work.  

Following VA examination in January 2014, the VA examiner opined that the Veteran's lumbar strain disability did not affect his ability to work.  The VA examiner also noted a positive Waddell sign, indicating a non-organic component of the Veteran's pain complaints.  

In a VA Form 21-8940 dated March 14, 2014, the Veteran indicated he was unable to work due to his lumbar strain disability, depression, and tinnitus.  Specifically, the Veteran indicated that "the job was [too] stressful on my back getting in/out of a car and dealing with the public was making me angry because of my [schizoid] disorder and I had issues hearing people as well as my radio because of my tinnitus."  The Veteran indicated that his disabilities affected full-time employment as of September 2009, and that he became too disabled to work as of November 2009.  

In the September 2014 Remand, the Board specifically instructed the agency of original jurisdiction to "afford the Veteran a VA examination to determine whether the service-connected disabilities, lumbar strain, major depressive disorder, and tinnitus, singularly or combined, render the Veteran unemployable."  The Board instructed the VA examiner that "if the service-connected disabilities do not render the Veteran unemployable, then ... describe the type of employment the Veteran is capable of doing, given his occupational expertise."  The Board then directed the agency of original jurisdiction to refer the claim of entitlement to a TDIU on an extraschedular basis to the Director of the Compensation Service.  

As relevant, in the September 2014 decision, the Board also referred a claim of entitlement to an increased disability rating for the Veteran's psychiatric disability.  In a March 2015 rating decision, the disability rating for the Veteran's psychiatric disability was increased from 30 percent to 70 percent disabling, effective March 14, 2014.  In the same March 2015 rating decision, entitlement to a TDIU on a schedular basis was granted, also effective March 14, 2014.  The RO indicated that the decision was based on a January 2015 VA psychiatric examination report, in which the VA examiner opined that "it is as likely as not that the veteran is unable to return to the public workplace (physical or sedentary) even with loose supervision and limited public contact because of his panic and self destructive thoughts."  

Following VA orthopedic examination in January 2015, the VA examiner indicated that the Veteran last worked as a security officer, which required driving a car and making foot patrols.  The Veteran reported being told by his employer to obtain a medical release from his physician, but was unable to obtain such a release, so the Veteran quit his job.  The VA examiner noted an additional work history as follows: worked as a produce stocker for approximately four months, but was fired due to not being able to lift boxes and otherwise perform the required duties; worked as a security officer for a second company, but quit because he was "required to lift money which was too heavy to lift."  Following VA examination, the VA examiner opined that the Veteran's lumbar strain disability does not prevent the Veteran from being gainfully employed for heavy-duty, light-duty, or desk-job occupations.  The VA examiner further opined that the Veteran's lumbar osteoarthritis, which the VA examiner indicated was not related to the lumbar strain, does not prevent the Veteran from being gainfully employed for light-duty or desk-job occupations, but did prevent the Veteran from being gainfully employed for heavy-duty occupations.  

In a February 2015 VA audiology opinion, the VA examiner indicated that the Veteran's "tinnitus should not interfere with his ability to obtain and/or maintain substantially gainful employment."  As rationale, the VA examiner indicated that "there is no scientific evidence that tinnitus impedes employment and/or causes functional limitations in an occupational environment."  

In an April 2015 memorandum, the Director of the Compensation Service denied entitlement to a TDIU prior to March 14, 2014, on an extraschedular basis.  As rationale, the Director noted the findings of VA examiners prior to March 14, 2014, addressing the effect of the Veteran's three service-connected disabilities upon his employability.  The Director indicated that there was "no evidence that the severity of the Veteran's service-connected disabilities precluded employment" prior to March 14, 2014.    

In consideration of all the evidence of record, lay and medical, the Board finds the weight of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment prior to March 14, 2014.  

Preliminarily, the Board finds that the directives of the September 2014 Remand have been substantially completed.  As indicated above, in the September 2014 Remand, the Board requested that the Veteran be afforded a (single) VA examination that addressed the unemployability of the Veteran due to a single service-connected disability or the combined effect of multiple disabilities.  Following the September 2014 Remand, the Veteran was afforded two VA examinations and a third VA medical opinion was obtained.  Each VA examiner provided the requested opinion regarding employability for a single service-connected disability; however, none provided an opinion as to unemployability due to multiple service-connected disabilities.  

Despite a lack of strict compliance with the Remand directives, the Board finds this error to be non-prejudicial.  The Veteran's three service-connected disabilities affect three different bodily systems: musculoskeletal, psychiatric, and audiological.  As discussed above, the examinations are adequate and include the appropriate findings necessary for adjudicating the TDIU issue.  Also, as indicated above, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore, 21 Vet. App. at 218; Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381 (2013) ("medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  As each VA examiner provided a description of the functional limitations caused by a service-connected disability, the Board has the ultimate responsibility for analyzing those descriptions in consideration of the entire record.  Accordingly, the Board finds that the September 2014 Remand directives have been substantially complied with, and the Board may proceed with adjudication.  See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Prior to September 17, 2010, the Veteran was only service-connected for a lumbar strain disability.  In review of the evidence of record prior to September 17, 2010, the Board finds that the weight of the evidence is against a finding that the Veteran was unemployable due to his service-connected lumbar strain disability.  The March 2005 SSA psychiatric examiner indicated concerns that the Veteran was malingering.  The October 2005 VA examiner opined that the Veteran's lumbar strain caused moderate difficulty in performing household chores and prevented the Veteran from performing exercise, sports, and recreational activities.  In January 2006, the SSA clinician, relying on a March 2005 SSA examination report, opined that there was no evidence that the Veteran's back condition limited his lifting ability.  The March 2007 VA examiner opined that the Veteran's lumbar strain disability resulted in severe difficulty performing household chores and prevented the Veteran from performing exercise and sports activities.  While the SSA granted disability benefits in April 2010, they found that the Veteran was disabled due to his psychiatric symptoms and that his back condition only caused non-severe limitations.  In October 2012, the Veteran's employer between July and September 2009 indicated that no concessions regarding any disability were requested by the Veteran.  

The Board notes that in the September 2010 VA Form 21-8940, the Veteran indicated that around the time he became too disabled to work, which he indicated was August 2009, his treating physician refused to medically release him to return to work.  See also April 2012 VA Examination Report.  A review of the VA treatment records contained in the claims file indicates that the Veteran initiated treatment in November 2009 with the VA physician identified in the September 2010 VA Form 21-8940.  The November 2009 initial history and physical examination report indicates that the Veteran's chronic low back pain had "worsened lately to the extent he [had stopped] working."  However, there is no notation in this record, or in subsequent VA treatment records by the same VA physician, about whether the Veteran would or would not be medically released to return to work.  Therefore, while the Veteran reports that his physician refused to medically release him to return to work, hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and a layperson's account of what the physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

As adjudicated above, the Board has found that the Veteran's lumbar strain disability has been consistent throughout the appeal period.  Similarly, the Board finds that the weight of evidence after September 14, 2010, demonstrates that the Veteran's lumbar strain disability did not render the Veteran unemployable.  The April 2012 VA examiner indicated that the Veteran's lumbar strain disability had resolved and did not affect his ability to work.  The January 2014 VA examiner opined that the Veteran's lumbar strain disability did not affect his ability to work. 

The Board has also considered the opinion of the January 2015 VA examiner, even though her contemporaneous opinion is outside the relevant period for consideration of a TDIU.  However, as the Board has found that the Veteran's lumbar strain disability has been consistent throughout the appeal period, the January 2015 VA examiner's opinion regarding the severity of the lumbar strain disability is relevant.  In this regard, the January 2015 VA examiner indicated that the Veteran's lumbar strain disability would not preclude heavy-duty, light-duty, or desk-job occupations.  

The Board notes that the January 2015 VA examiner also opined that lumbar osteoarthritis would prevent heavy-duty occupations and would restrict lifting over 30 pounds and excessive walking.  However, the Board finds this opinion does not provide favorable evidence in the Veteran's case.  As indicated by the January 2015 VA examiner, the presence of early lumbar osteoarthritis, which she opined was unrelated to the lumbar strain disability, was first documented in the January 2015 diagnostic imaging study performed in connection with the VA examination.  As there is no evidence of lumbar osteoarthritis prior to March 14, 2014, and the VA examiner opined that it was unrelated to the service-connected lumbar strain disability, the opinion that osteoarthritis would preclude heavy-duty occupations has no relevance to the Veteran's unemployability prior to March 14, 2014.  

Therefore, in consideration of all the relevant, competent, and probative evidence of record, the Board finds the weight of the evidence is against a finding of unemployability due to the service-connected lumbar strain disability prior to September 17, 2010.  

In further review of the evidence of record after September 17, 2010, the Board finds that the weight of the evidence is against a finding that the Veteran was unemployable due to his service-connected lumbar strain disability, psychiatric disability, and tinnitus.  In April 2010, SSA granted disability benefits due to the Veteran's psychiatric conditions, including PTSD and major depressive disorder.  While VA is not bound by a determination made by the SSA, such evidence is pertinent to a veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1192); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, the April 2013 VA examiner specifically indicated that the Veteran did not meet the diagnostic criteria for PTSD, and service connection for PTSD was denied in January 2004.  See also October 2003 VA Examination Report; cf. January 2015 VA Examination Report (discussed below).  Nevertheless, the April 2013 VA examiner noted that the Veteran attributed his difficulty maintaining employment due to his lumbar strain disability.  The VA examiner opined that the Veteran's psychiatric disability was of such severity to result in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.   

Regarding the Veteran's tinnitus, the November 2012 VA examiner indicated that the Veteran's tinnitus did not affect his ability to work.  This opinion was also shared by the February 2015 VA examiner.  While the February 2015 VA examiner's opinion was provided outside the relevant time period regarding entitlement to a TDIU, there is no indication in the record that the Veteran's tinnitus symptoms have changed that would render the VA examiner's opinion irrelevant.  Moreover, the VA examiner's opinion was provided without a contemporaneous examination, and was thus, inherently a retrospective opinion.  

The Board notes the January 2015 VA psychiatric examiner opined that "it is as likely as not that the veteran is unable to return to the public workplace (physical or sedentary) even with loose supervision and limited public contact because of his panic and self destructive thoughts."  However, the Board affords this opinion little probative weight as to whether the Veteran was rendered unemployable prior to March 14, 2014.  First, the VA examiner's opinion was provided in conjunction with a psychiatric examination, and is, therefore, inherently a contemporaneous medical opinion.  While the VA examiner provided a review of the Veteran's psychiatric history, there is no indication in the examination report that the VA examiner's opinion was forensic in nature.  Second, in contrast to the January 2015 VA orthopedic examination report that did not demonstrate a significant change in the Veteran's lumbar strain disability, the January 2015 VA psychiatric examination report demonstrated a significant change in the severity of Veteran's psychiatric symptoms as compared to the last VA examination; therefore, the Board finds the January 2015 VA examiner's opinion regarding the Veteran's psychiatric disability is not relevant as to whether the Veteran was rendered unemployable prior to March 14, 2014.  Specifically, the January 2015 VA psychiatric examiner noted that the Veteran now met the diagnostic criteria for PTSD whereas the April 2013 VA examiner found that the Veteran did not meet diagnostic criteria for PTSD.  The January 2015 VA examiner further indicated that the severity of the Veteran's psychiatric symptoms had increased and resulted in occupational and social impairment with reduced reliability and productivity.  Additionally, the January 2015 VA examiner noted an increase in the frequency of the Veteran's panic attacks and noted new symptoms not present during the April 2013 examination, including mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including a work or work-life environment, and obsessional rituals that interfere with routine activities.  

Therefore, in consideration of all the relevant, competent, and probative evidence of record, the Board finds the weight of the evidence is against a finding of unemployability due to service-connected disabilities between September 17, 2010, and March 14, 2014.    

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges the Veteran's reports that his service-connected disabilities have prevented him from securing and maintaining gainful employment.  However, the weight of the evidence does not establish that his service-connected disabilities render his unemployable.  

For these reasons, the Board finds that the weight of the competent and credible evidence demonstrates that the criteria for a TDIU prior to March 14, 2014, on an extraschedular basis have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased disability rating in excess of 40 percent for a lumbar strain is denied.  

Entitlement to a TDIU prior to March 14, 2014, on an extraschedular basis is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


